                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


Ivan R.-L.,                             Civil NO. 18-1840(DSD/DTS)

     Petitioner,

v.                                        ORDER

Secretary of Homeland Security;
Jefferson Sessions, Attorney General;
Scott Baniecke, ICE Field Office Director;
Kurt Freitag, Freeborn County Sheriff,

     Defendants.


     The above matter comes before the court upon the report and

recommendation of United States Magistrate Judge David T. Schultz

dated December 11, 2018 (R&R).   No objections have been filed to

the R&R in the time period permitted.

     Accordingly, based on the R&R, and on all of the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

     1.   The petition for writ of habeas corpus [ECF No. 1] is

denied as moot; and

     2.   This action is dismissed without prejudice for lack of

jurisdiction.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 7, 2019
                              s/David S. Doty
                              David S. Doty, Judge
                              United States District Court
